DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claims 1, 11, and 17:
To the extent that “timing information” refers to the same “timing information” in claim 1 of US Patent 10,867,615) and not to the delay, the original Specification (i.e. the original Specification of Parent Application 16/257,702) does not describe where the timing information is determined based on the first signal.  For example, in claim 1 of Parent Patent 1, the timing information is received via a second channel while the first input signal is received via a first channel, and no part of the original Specification describes where the “timing information” is determined, based on the first signal.

	As per Claims 2-4, 12-14, 18-20:
	The original Specification does not teach or suggest where the timing information is any two or more of determined based on the first signal, comprises a plurality of second timestamps corresponding with the plurality of first time stamps, and indicates a difference between the first arrival time and the second arrival time.  For example, in claim 1 of Parent Patent 1, the delay and the timing information are two distinct entities, and the timing information comprises a plurality of second timestamps (as per Claim 2 of Parent Patent 1) and where the delay is a difference between the first arrival time and the second arrival time (as per Claim 4 of Parent Patent 1).  Therefore, the original Specification does not describe claims 2, 12, and 18 (and consequently does not describe claims 3-4, 13-14, and 19-20 which depend on claims 2, 12, and 18) and also does not describe claims 4, 14, and 20.

	As per Claims 5-6, the original Specification does not describe where the timing information is determined based on the first signal and is received via an RF4CE channel/comprises at least one RF4CE beacon (the delay appears to be determined based on the first signal while the timing information appears to be received via an RF4CE channel/comprises at least one RF4CE beacon, but as discussed above in the written description rejections of claims 1, 11, and 17, only the delay appears to be determined based on the first signal while the timing information is only received via an RF4CE channel)

Claim 10 recites “wherein the user device comprises at least one of:… a remote control… a speakerphone, a smartphone, a tablet” which includes embodiments where the user device comprises combinations of devices which typically are not combined together.  Paragraph 41 of the Specification describes where a user device may comprise one of (not at least one of) the claimed devices, but no part of the original Specification (i.e. the original Specification of Parent Application 16/257,702) describes where the user device contains more than one of the claimed devices of claim 10 (e.g. a remote control tablet smartphone).

Claim 16 includes the same issue as claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Line 5 of claim 1 recites “based the first signal” which seems like it may have been intended to be –based on the first signal--.  At a minimum, it is not clear if Applicant meant to claim “based the first signal” (which is what is currently claimed) or –based on the first signal—.

Line 1 of Claim 5 recites “based the first signal” which seems like it may have been intended to be –based on the first signal—.

The end of Claim 8 recites “or a” which appears to be missing an option (or the computing device should be the last option).

Line 3 of Claim 9 recites “the receiving, by a user device and via the user input, the second signal” which lacks antecedent basis.

Line 8 of claim 11 recites “based the first signal” which seems like it may have been intended to be –based on the first signal—

The end of Claim 15 recites “or a” which appears to be missing an option (or the computing device should be the last option).

Line 6 of Claim 17 recites “based the first signal” which seems like it may have been intended to be –based on the first signal—.

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claim[s] 11 and 17, and consequently claim[s] 2-10, 12-16, and 18-20 which depend on claim[s] 1, 11, and 17), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method comprising: receiving a first signal comprising first data indicative of content being rendered by an output device; receiving, via a user input, a second signal comprising second data; determining, based the first signal, timing information associated with receiving the first signal; synchronizing, based on the determined timing information, the second data with the first data; determining, based the synchronized first data and second data, whether the second data comprises a component of the content; and determining, based on filtering the component of the content from the second data, a voice command (determining/detecting whether second data comprises a component of content being rendered by an output device based on first data and second data that is synchronized based on timing information determined based on the first signal).
Kuo et al. (US 2017/0040026) suggests receiving a first signal comprising first data indicative of content being rendered by an output device, receiving, via a user input, a second signal comprising second data, insert a delay into the second input signal, determining, based on filtering [a] component of the content from the second data, a voice… (Figure 1; “first digital sound signal 100 is generated by the processor… first digital sound signal 100 is transmitted to the D/A converter… audio I/O terminal 111… external reference signal 106 is generated according to the first digital sound signal 100 when the audio I/O terminal 111 received… 106 is transmitted to the echo-cancelling device… analog output signal 102 is generated according to the digital sound signal 100… transmitted to the speaking module 105… generates an output audio 104”, paragraph 26; “user 4 generates an input audio 300… receives the input audio 300 and the output audio 104… generated by the speaking module 105, simultaneously… analog signal 302 with the input audio 300 and the output audio 104”, paragraph 27; “digital input signal 304 according to… 302… 304 to the buffer memory 305… 305 is to delay the digital input signal 304 to generate a delayed digital input signal 306… transmitted to the processor 307… processor 307 receives the delayed digital input signal 306 and the external reference signal 106… transmitted by the audio I/O terminal 111 of the electronic device via the audio I/O terminal 309… processor 307 is to cancel the output audio 104 according to the delayed digital input signal 306 and the external reference signal 106… generate a second digital sound signal 308… transmitted to the electronic device 1”, paragraph 28; “sound-receiving module 107 of the electronic device 1 receives the second digital sound signal 308”, paragraph 29; 
The external reference signal 106, given what is described in paragraphs 26 and 28, is at least suggested to be a communicated version of the signal 100 which is output via a speaker [i.e. “a first input signal comprising first data indicative of an output signal that is being rendered by an output device” which is “received”, by the echo-cancelling device, “via a first communications channel”].  
More specifically, while unmarked in Figure 1, paragraphs 26 and 28 describes where external reference signal 106 is generated according to signal 100, is transmitted to echo-cancelling device 3 by terminal 111 of electronic device 1, and is received via terminal 309 [such that in Figure 1, external reference signal 106 is at least suggested to be the line arrow connecting 100 to 307 by passing through 111 and 309, such that the external reference signal 106 is at least suggested to be the same information which is communicated to the D/A converter and eventually output as a sound via the speaker 105].
Figure 1 and paragraphs 27-28 describes where the echo-cancelling device 3 receives user speech and also the speaker output audio [i.e. user speech and speaker “echo”] and generate a digital version of the speech+speaker-output sound received by echo-cancelling device 3, where receiving sound is conventionally via a microphone such that Figure 1 and paragraph 27 suggest “receiv[ing], via a microphone input, a second input signal comprising second data” [receiving, into the buffer memory 305, the digital sound signal 304 that comprises data representing the user speech and speaker output audio captured via the microphone]
Paragraph 28 further describes where the digital input signal 304 is delayed by the buffer to generate a delayed signal 306 [“insert… delay into the second input signal”]
Paragraph 28 further describes cancelling the speaker output audio 304 based on the delayed input signal 306 and the external reference signal to generate a second digital sound signal.  Together with paragraphs 26-27, paragraph 28 at least suggests where the second digital sound signal is an echo-cancelled version of the delayed signal 306 generated by removing audio 104 from delayed signal 306 by removing/subtracting/filtering-out the external reference signal 106 [which represents the same signal 100 output as sound 104].  
Put another way, 306 includes 300 and 104/100 information [i.e. user speech plus speaker output], external reference signal 106 represents 100/104 information [speaker output], so 306 minus 106 removes 100/104 from 306 which leaves 300 only [speech+speaker-output minus speaker-output equals speech without speaker output/echo].  
Therefore, Kuo suggests “filter[ing a] component of the output signal from the… second data to generate third data” [i.e. filtering/canceling the speaker output out of the microphone input to generate echo-cancelled data including only the user speech]
Paragraphs 28-29 describe where the echo-cancelled data is provided to the electronic device 1 [i.e. “send the third data to a computing device”]).
Kuo does not appear to teach where the delay is determin[ed], based the first signal.
Kuo, in view of Kim et al. (US 2014/0254816) suggests insert a delay into the second input signal to synchronize the second data with the first data, filter a component of the output signal from the synchronized second data to generate third data associated with a voice command, and send the third data to a computing device to enable processing of the voice command (“user speaks into the microphone… for voice communication and/or voice recognition… control the mobile phone… control other electronic devices communicatively coupled to the mobile phone… captures the user’s voice commands… generate an input audio signal… may be in close proximity to separate media devices… TV… radio… produce background sounds… unwanted background audio noise”, paragraph 24; “capture the voice commands… contemporaneously with the background sounds… sound from the… TV… radio… significantly interfere with the user’s voice commands… voice recognition difficult… suppressing the noise components of the input audio signal”, paragraph 25; “determine whether the input audio signal has an identifiable content… song or audio from a television broadcast… obtain a copy of the audio noise [‘source signal’]… used to specifically attenuate or suppress the audio noise corresponding to the sound produced by the media devices”, paragraph 26; “FIG. 4… the audio canceller system 400 has n synchronization blocks 402(1)-402(n) (also called "signal synchronizers") and n corresponding audio cancellers 404(1)-405(n), as well as optional post-processing 406, vocoder 408, and voice recognition 410 blocks”, paragraph 43; “In operation, the audio canceller system 400 receives the input audio signal and n identified source signals, one for each of n possible audio noises to be attenuated. For example, with reference to FIG. 1, audio noise 1 can correspond to audio 120 from the network-enabled TV 116, and audio noise 2 can correspond to audio 122 from the radio 118. Moreover, each identified source signals can correspond to a source signal generated by, for example, the audio signal analyzer 300 of FIG. 3. The n pairs of synchronization block 402(1)-402(n) and audio canceller block 404(1)-404(n) are configured in series such that audio noise 1 is suppressed first, and the resultant processed input audio signal is fed to the audio canceller 2 to suppress the audio noise 2, and so on. It will be appreciated that other applicable configurations can be selected, such as n parallel audio cancellers 404(1)-404(n).”, paragraph 44; “As stated, the n identified source signals can be provided by n separate source transmitters, such as the one shown in FIG. 3. Additionally or alternatively, the n identified source signals can be generated by the separate media device producing the audio noise. The n identified source signals (as well as the input audio signal) can each be provided as PCM audio samples or data packets. For example, in one embodiment the n identified source signals are transmitted as coded voice packets and the audio canceller system 400 includes optional vocoders/decoders (not shown) for decoding the signals before providing the signals to the synchronization blocks 402(1)-402(n).”, paragraph 45; “As shown in FIG. 4, each of the audio cancellers 404(1)-404(n) is associated with a synchronization block 402(1)-402(n), respectively. Each of the synchronization blocks 402(1)-402(n) can synchronize the input audio signal (or the output of the previous audio canceller) and the corresponding identified source signal. The synchronization blocks 402(1)-402(n) can compensate for timing differences due to processing, communication, and the like sources of delays. Further, the synchronization blocks 402(1)-402(n) can be used to compensate in errors in determining or estimating the current temporal location of the source that is being played by the media device. Each of the synchronization blocks 402(1)-402(n) can have a corresponding data buffer 416(1)-416(n), respectively, for providing a delay for synchronization. The delay can be tunable in some embodiments. In operation, the tunable delay can be determined by performing a calibration process. Non-limiting examples of processes for calibrating and tuning the delays can be found in U.S. Provisional Patent Application No. 61/681,474, filed on Aug. 9, 2012.”, paragraph 46; “In operation, the audio canceller 404(1) receives synchronized copies of the input audio signal and the identified source signal 1. A stated, the identified source signal 1 can approximate the audio signal driving a speaker that is generating the audio noise. The adaptive filter 412(1) can filter the identified source signal to account for acoustical dynamics of the acoustic space, thereby generating a filtered source signal 1 that approximates the audio noise 1 captured by the microphone 206. The audio canceller 404(1) compares the synchronized input audio signal to the filtered source signal 1 to attenuate or suppress audio noise 1. As shown, audio canceller 404(1) subtracts the filtered source signal from the input audio signal. The audio signal with suppressed noise 1 is then fed to the second synchronization block to suppress audio noise 2, and so on, until the n audio noises have been suppressed from the input audio signal.”, paragraph 49; 
Paragraphs 24-26 describe where speech provided to a system which cancels noise can be a voice command used to control other electronic devices [which suggests where the user speech in Kuo’s system can be a voice command and where the signal produced by echo cancellation and sent to the electronic device 1 can be a voice command which is processed by the electronic device 1]
Paragraphs 44-46 and 49 describe where an input audio signal and an “identified source signal” [i.e. a possible noise to be attenuated] are “synchronized” before the “identified source signal” is filtered out from the input audio signal.  Paragraph 45 also describes an embodiment where an “identified source signal” can be generated by “the separate media device producing the noise” [similar to how the electronic device 1 in Kuo produces the external reference signal 106 and sends it to the echo cancelling device 3].  Paragraph 46 describes where the input audio signal and “the corresponding identified source signal” is synchronized using a delay provided by a buffer [similar to Kuo] and where the delay can be “tunable” [i.e. “determined”])
	In Kim, it appears that the filtering is done after determining the presence of a noise (paragraphs 37-42) such that Kim does not suggest or render obvious “determine, based on comparing the synchronized second data with the first data, whether the synchronized second data comprises a component of the output signal” (because by the time the noise/source/reference signal is synchronized with the microphone input, the presence of the noise/echo is already established)
	Kalampoukas et al. (US 2009/0168673) describes detecting echo by extracting voice coding parameters of a reference stream and encoded packets of a target packet stream and then determining whether voice content in the target packet stream and voice content in the reference packet stream are similar (i.e. determining whether echo is present by analyzing two pieces of voice data to determine whether they are similar) and where the detected echo is suppressed or cancelled, and where an echo path delay is determined.  In this reference, the echo path delay timing information is determined while detecting echo (i.e. as a byproduct of the echo detection process), and thus logically can’t be used to determine delay and synchronize microphone input before detecting echo.
2009/0168673 “both directions of voice call traverse… AEPM… adapted to detect echo in the voice content propagated between end user A and end user Z and, where echo is detected, suppress or cancel the detected echo such that the end user receiving the voice content does not hear the echo… detects echo by extracting voice coding parameters from encoded voice packets of a reference packet stream and encoded voice packets of a target packet stream… processing the extracted voice coding parameters in a manner for determining whether voice content conveyed by the target packet stream and voice content conveyed by the reference packet stream is similar”, paragraph 24; “echo path delay associated with the target packet stream… offset in time between the reference packet stream and the target packet stream… automatically determined as a byproduct of the echo detection process”, paragraph 17
Curtis et al. (US 2020/0091959) describes receiving via a second communication channel, timing information of audio played out by a speaker for calculating echo delay based on the timing information and based on microphone receipt time information, and then using the echo delay to perform echo cancellation.  
2020/0091959 (filed before by about 4 months) “first smart speaker receives a time of transmission of the spread spectrum signal by decoding data in the audio transmission or using a separate data channel such as… Wifi… Bluetooth… first smart speaker then calculates a playback delay based on the time of receipt and the time of transmission… controls the playback of the audiovisual content based on the playback delay… performing echo delay calculation… perform echo cancellation on a voice input based on the playback delay”, paragraph 12; “To remove the echo from the captured voice input… determine how long after outputting an audio signal until it reappears in the captured voice input… conventional smart speakers may not reliably determine this echo delay”, paragraph 8; “echo is captured as part of a voice input from a user… attempt to remove the echo from the captured voice input using various echo cancellation algorithms.  To remove the echo from the captured voice input… smart speaker may need to determine how long after outputting an audio signal until it reappears in the captured voice input. But conventional solutions often cannot remove this echo from the captured audio because they cannot correlate the time delay between the speaker and microphone”, paragraph 35; “Conventional solutions often cannot remove this echo from the captured audio because they cannot correlate the time delay between an audio sample being output at a speaker and when the same audio sample is captured by a microphone. This often occurs where the audio path delay of the speaker is unknown. For example, this may occur where a smart speaker 116 outputs audio through another component such an amplifier. In this case, the audio path output delay through the smart speaker 116 and the other component may be unknown.”, paragraph 105; “In some embodiments, this technological problem can be solved by using a spreading code to correlate the time delay between output of an audio sample at a speaker and when the same sample is captured by a microphone. In other words, this technological problem can be solved by using a spreading code to determine the echo delay starting from the release of an audio sample from a speaker to the time the audio sample is captured in a microphone.”, paragraph 106; “In some embodiments, media system 102 can calculate the echo delay between output of an audio sample at smart speaker 116-2 and when the same audio sample is captured by microphone 116-1 of smart speaker 116-1. However, as would be appreciated by a person of ordinary skill in the art, media system 102 can calculate the echo delay between output of an audio sample at smart speaker 116-1 and when the same audio sample is captured by microphone 116-1 of smart speaker 116-1. As would be appreciated by a person of ordinary skill in the art, media system 102 can capture an echo delay for each smart speaker 116.”, paragraph 110; “In some embodiments, after calculating the echo delay, smart speaker 116-1 can perform echo cancellation based on the echo delay. In particular, because smart speaker 116-1 knows what audio sample was played out, what was recorded, and the echo delay of smart speaker 116-2, smart speaker 116-1 can apply an echo cancellation algorithm to captured audio at its microphone 118-1. This echo cancellation algorithm can remove an audio sample output at smart speaker 116-2 and also captured at microphone 118-1 of smart speaker 116-1. In other words, the echo cancellation algorithm can remove the audio sample from the captured audio at microphone 118-1 so that only the voice commands remain. This can improve voice recognition accuracy. This can further improve the likelihood that a digital assistant will perform the right function in response to the voice commands”, paragraph 119; “Spread spectrum communication is a technique for transmitting electromagnetic signals such as radio or audio signals. Spread spectrum communication can involve spreading a transmitted signal across the entire frequency spectrum available for transmission. This can result in a transmitted signal with a wider bandwidth. In other words, the transmitted signal can have a bandwidth considerably larger than the frequency content of the original information”, paragraph 61; “Spread spectrum communication can be used for a variety of reasons. For example, spread spectrum communication techniques can enable secure communication. This is because a low probability of intercept of a spread spectrum signal. Spread spectrum communication can be resilient to natural interference, noise, and jamming. This is because the transmitted signal can be spread across the frequency domain. Spread spectrum communication can be hidden below the noise level. For example, spread spectrum techniques can be used to transmit an audio signal below the human ear hearing level. As a result, users do not hear the transmission but devices that know what they are looking for can pull out the underlying data from the spread spectrum signal. These characteristics can make spread spectrum communication advantageous for the embodiments discussed herein.”, paragraph 62; paragraphs 112-113, 116, 118, 127;

Upon further search (in response to the initial filing of continuation application 17/095,228):
2019/0251960 teaches “In some embodiments, user interface and command module 128 may then play the modified audio signal containing the split up tone. User interface and command module 128 may then reconstitute the tone from the received signal and determine the echo cancellation delay between the playing of the modified audio signal and receipt of the tone. In some embodiments, user interface and command module 128 may use this calculated echo cancellation delay for subsequent echo cancellation” (paragraph 320).  This reference appears to describe determining an echo cancellation delay based on a played/rendered signal, but since the delay is used in later echo cancellation, the timing information is not used to synchronize the second data (data to be echo-cancelled) with the first data (i.e. the data used to determine the timing information).
9691378 teaches “An echoing offset time may also be determined. The echoing offset time may correspond to an amount of time between when the speech is outputted and when an echo of that audio data is detected by one or more audio input devices (e.g., microphones) on, or near, the voice activated electronic device. This may, for example, be caused by the voice activated electronic device being placed proximate to a wall or another type of reflective surface. The hardware delay time and the echoing offset time may be applied to the time window previously calculated to create a modified time window” (col. 3, line 46 – col. 4, line 6).  This reference does not appear to teach determining echoing offset based on the outputted speech signal.
2019/0103113 teaches a determining, based on separation distance between speakers and the MEMs mic, delay which is the time it takes for sound to arrive at a MEMs mic after being broadcast by speakers (Figure 17; paragraphs 554-556).  This reference also does not appear to determine delay based on the broadcast audio signal.
6011846 teaches “parameters of each frame of the near end encoded signal are processed without synthesizing a speech signal from the near end encoded signal to determine whether sufficient echo to merit echo suppression is present in the frame. Upon determining that insufficient echo to merit echo suppression is present in the frame, the parameters of the frame are passed unmodified. Upon determining that sufficient echo to merit echo suppression is present in said frame, the parameters of the frame are modified without synthesizing a speech signal to suppress echo in the frame” (Abstract)
2015/0110282 teaches determining whether echo exists by comparing a ratio to a predetermined value (paragraphs 52-53).
2018/0255183 teaches detecting whether an echo signal exists in a near-end signal (paragraph 49; Figure 2A)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-11, 15-17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10,867,615, hereafter Parent Patent 1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are rendered obvious by the claims of Parent Patent 1.

As per Claim 1 (and similarly claims 11 and 17 [where a method suggests corresponding device and CRM equivalents]):
Claim 15 of Parent Patent 1 suggests A method comprising: receiving a first signal comprising first data indicative of content being rendered by an output device; (preamble and first limitation of the body of claim 15 of Parent Patent 1)
receiving, via a user input, a second signal comprising second data; (second limitation of the body of claim 15 of Parent Patent 1, where a microphone is typically used to receive a user input)
determining, based the first signal, timing information associated with receiving the first signal; (4th limitation of the body of claim 15 of Parent Patent 1 and Claims 16-18 of Parent Patent 1; interpreting the delay as the “determin[ed]… timing information” in claim 1 of this application, the delay associated with receiving the first signal is determined based on an arrival time of a packet of first data in the first signal)
synchronizing, based on the determined timing information, the second data with the first data; (5th limitation of the body of claim 15 of Parent Patent 1)
determining, based the synchronized first data and second data, whether the second data comprises a component of the content; (6th limitation of the body of claim 15 of Parent Patent 1 [the output signal in claim 15 of Parent Patent 1 is the content that is being rendered])
and determining, based on filtering the component of the content from the second data, a voice command (2nd to last limitation of claim 15 of Parent Patent 1).

As per Claims 8 and 15, Claim 15 of Parent Patent 1 suggests wherein the output device comprises at least one of:… a computing device (first limitation in the body of claim 15 of Parent Patent 1, where the output device is suggested to be a computing device)
As per Claims 9-10 and 16, Claim 15 of Parent Patent 1 suggests wherein the receiving, via the user input, the second signal comprises: the receiving, by a user device and via the user input, the second signal (as per claim 9) wherein the user device comprises at least one of:… a computing device (as per claim 10) wherein the device comprises at least one of… a computing device (as per claim 11) (2nd limitation of the body of claim 15 of Parent Patent 1, where the second signal is received via a microphone input, which suggests where a microphone/”user device”/”computing device” is part of a device equivalent of claim 15 of Parent Patent 1, where a microphone can be interpreted as a “computing device” in the sense that it is a device that computes data from sound).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 9/12/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658